Order, Supreme Court, New York County (Seymour Schwartz, J.) entered October 22, 1992, which granted defendant’s motion for summary judgment dismissing the complaint for failure to serve a notice of claim, unanimously affirmed, without costs.
This action seeking damages for employment discrimination was properly dismissed for failure to serve a notice of claim in view of Racing, Pari-Mutuel Wagering and Breeding Law § 618 (1), which requires that a notice of claim be served on defendant in every action against it "for damages”. Moreover, were we to reach plaintiffs claim, raised for the first time on this appeal, that the action seeks to vindicate a public interest, we would find otherwise (see, Mills v County of Monroe, 59 *191NY2d 307, cert denied 464 US 1018). Concur—Wallach, J. P., Kupferman, Kassal and Nardelli, JJ.